 Exhibit 10.2






SECOND AMENDMENT TO SAND SUPPLY AGREEMENT
This Second Amendment to Sand Supply Agreement (this “Second Amendment”) is made
this 6th day of August, 2018 (the “Execution Date”) by and between Muskie
Proppant LLC, a Delaware limited liability company, (“Supplier”); and Gulfport
Energy Corporation, a Delaware corporation, (Customer”). Supplier and Customer
are sometimes individually referred to as a “Party”, or collectively referred to
as the “Parties”.
 
WHEREAS, Supplier and Customer entered into a that certain Sand Supply Agreement
dated October 1, 2014, further amended and modified by that certain Amendment to
Supply Agreement, dated October 1, 2015, (the “Agreement”), pursuant to which
Supplier agreed to sell sand to Customer, more particularly 40/70 proppant sand
(the “Product”), subject to the terms and conditions in the Agreement.
WHEREAS, Article I Section 1.1 of the Agreement provided for an Initial Term,
commencing on October 1, 2014 and ending on September 30, 2018.
WHEREAS, Article I Section 1.2 of the Agreement allows the Parties to extend the
Term of the Agreement by written amendment executed by both Parties.
WHEREAS, Supplier and Customer desire to extend the Term of the Agreement.
NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, the receipt and adequacy of which is hereby acknowledged, and
intending to be legally bound, the Parties agree as follows:
1.Defined Terms. Capitalized terms used but not defined herein shall have the
same meanings given to such terms in the Agreement.
 
2.Recitals. The foregoing recitals are incorporated into and made a part of this
Second Amendment.
 
3.Term. The Term, as defined by Article I of the Agreement, shall be extended to
December 31, 2021.
 
4.Counterparts. This Amendment may be executed in a number of identical
counterparts, including, without limitation, facsimile or email execution
copies. If so executed, each counterpart is to be deemed an original for all
purposes, and all such counterparts shall, collectively, constitute one
agreement.
 
5.Binding Effect. This Amendment shall be binding upon and shall inure to the
benefit of the Parties hereto and their respective legal representatives,
successors and assigns.  
 
6.Entire Agreement. This Amendment and the Agreement, together with their
respective exhibits, constitute the entire understanding between the Parties
with respect to the subject matter hereof, superseding all related negotiations,
prior discussions and prior agreements and understandings. No amendment hereto
shall be binding unless mutually agreed to in a written instrument specifically
made subject to the Agreement, as modified by this Amendment.
 
[Signature Page Follows]


 

--------------------------------------------------------------------------------

 Exhibit 10.2


 
  
IN WITNESS WHEREOF, this Amendment has been duly executed by each Party as of
the date first written above.
 
 
 
 
SELLER:
CUSTOMER:
Muskie Proppant, LLC
 
Gulfport Energy Corporation
 
 
 
By: /s/ Arty Straehla
Name: Arty Straehla
Title: CEO
 
 
By: /s/ Michael G. Moore
Name: Michael G. Moore
Title: CEO

 
 
 


 